HUNTER, Presiding Judge,
dissenting:
If, as the majority holds, the date of injury, under these facts, is the date of last exposure, then the claimant was not injured in 1991 and, therefore, not entitled to medical treatment. Claimant notified her employer of her problems in January 1991 and began medical treatments. If she had been fired at that time she could undoubtedly have brought a civil action for retaliatory discharge. Zaragosa v. Oneok, 700 P.2d 662 (Okla.1985). However, under the majority holding here, she was not yet injured for the purpose of fixing her rate of benefits.
I do not believe Peabody Gabion Corporation v. Workman, 643 P.2d 312 (Okla.1982) stands for the proposition stated here. Neither do I believe we can or should extend the legislative act changing the limitations period for cumulative trauma injuries to two years from the date of last exposure, rather than the date of awareness, to also change the date upon which temporary total disability benefits are calculated. This constitutes, in my opinion, judicial legislation which we, the Court of Appeals, are not permitted to do.
For these reasons, I dissent.